Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 4,365,681).
[Claim 1] Regarding claim 1, Singh discloses a battery assembly for a vehicle, the battery assembly comprising:


a battery cover with which a top portion (28) wherein the front wall structure includes a front flat wall (See annotated FIG 1) and a pair of front inclined walls which are opposite on a first side and a second side of the front flat wall (See annotated FIG 1) and wherein each of the pair of front inclined walls is formed to be inclined from the front flat wall to a front end portion of a corresponding side wall among the pair of side walls (See annotated FIG 1).

    PNG
    media_image1.png
    783
    630
    media_image1.png
    Greyscale

[Claim 15] Regarding claim 15, Singh discloses the battery assembly according to claim 1, wherein the battery case includes a side mount (54) extending outwards from each of the pair of side walls (See FIG 1).
[Claim 16] Regarding claim 16, Singh discloses the battery assembly according to claim 1, wherein the pair of front inclined walls is disposed symmetrically with respect to a center line of the battery case (See FIG 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 4,365,681) in view of Lieberman (US 6,659,837).
[Claim 2] Regarding claim 2, Singh discloses the battery assembly according to claim 1.
-However, it fails to disclose further including a recessed cavity provided in a front of the battery case.
-Nevertheless, Lieberman discloses such a front recess in a control and battery housing in FIG 1.
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Singh to have a structural recess as taught by Lieberman in order to increase the ease of alignment by having a discrete geometric feature such as a recess.

    PNG
    media_image2.png
    726
    576
    media_image2.png
    Greyscale

[Claim 3] Regarding claim 3 Singh/Lieberman disclose the battery assembly according to claim 2, wherein the recessed cavity is formed to be recessed from the front flat wall into a front internal space of the battery case (See Lieberman, FIG 1).
[Claim 4] Regarding claim 4, Singh/Lieberman disclose the battery assembly according to claim 3, wherein the recessed cavity is defined by a recessed flat wall and a pair of recessed side walls connected to the recessed flat wall (See annotated FIG 1) wherein the recessed flat wall is offset from the front flat wall toward the front internal space of the battery case with a predetermined distance (See annotated FIG 1) and wherein the pair of recessed side walls are opposite on a first side and a second side of the recessed flat wall (See annotated FIG 1).
[Claim 6] Regarding claim 6, Singh/Lieberman disclose the battery assembly according to claim 4, further including: a reinforcing crossmember mounted between the pair of front inclined walls (See annotated FIG 1) wherein the reinforcing crossmember is formed to extend in a width direction of the battery case (See annotated FIG 1).
2.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 4,365,681) in view of Fujiwara et al. (US 8,403,090).
[Claim 17] Regarding claim 17, Singh disclose the battery assembly according to claim 1 wherein the rear wall structure is positioned opposite to the front wall with respect to the battery case (Singh FIG 1) wherein the rear wall structure includes a rear flat wall (Singh FIG 1).
-However, it fails to disclose and a pair of rear inclined walls which are opposite on a first side and a second side of the rear flat wall, and wherein each of the pair of rear inclined walls is formed to be inclined from the rear flat wall to a front end portion of a corresponding side wall among the pair of side walls.
-Nevertheless, Fujiawara teaches in annotated FIG 3 below, an inclined rear wall on one side. Where symmetry is desired, the opposite wall can be inclined as well.
.

    PNG
    media_image3.png
    780
    616
    media_image3.png
    Greyscale

Allowable Subject Matter
s 5, 7-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614